DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 15, the language “The method of claim 14 [[furthering]] further including providing a supply …” should be changed for clarity.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 calls for “…wherein the supply of the training catheter packaging assemblies is defined.…” This language is ambiguous since it can be interpreted to mean that a manufacturer has applied a set of specifications to each individual assembly, or that an overall number of assemblies has been specified. It is not clear how to distinguish a defined assembly from an undefined assembly. 
Claim 15 recites “…furthering including providing a supply of everyday use catheter packaging assemblies.” This language is unclear since the phrase “everyday use” does not describe any structural or functional feature of a catheter assembly. For example, any catheter assembly can be designated as an everyday use assembly based on the needs or preference of a user. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glithero; Jason I. et al. (US 20160228676 A1, published previously on 23 April 2015 as WO 2015057999 A1).
Regarding claim 1, Glithero discloses a urinary catheter packaging assembly (¶ [0008], catheterization package; ¶ [0077], in FIGS. 1-5, the catheterization tray may include: a main compartment 1), comprising: 
a urinary catheter (¶ [0136], catheter 92 (which can be a Foley catheter)); and
packaging including step-by-step written and/or pictorial instructions for use of the urinary catheter (¶ [0114], the label 62 may include initial instructions for catheterization … the label may include instruction(s) 40 … The label may include a checklist 41; ¶ [0118], detailed instructions for catheterization or the directions for use document 68 of the catheterization package or tray may be revealed as shown, for example, in FIG. 13 … Pages of exemplary detailed instructions may be seen on various pages of document 68 in FIGS. 14A-14D; ¶ [0119], FIGS. 15A and 15B show an example of patient education information that may be included on a patient sheet/pamphlet 70 in the catheterization tray; ¶ [0127] Further, as shown in FIG. 20 (see also indicator wrapper 140 in FIG. 30B), the belly band 46 may include instructions/procedural indicators; ¶ [0145], instructions 80 (e.g., instruction for health care provider and/or instructions for patient), and/or other components (see e.g., FIG. 19)); 
wherein the step-by-step instructions are revealed sequentially as the packaging is opened (Fig. 19 shows an instruction “A) STOP! CLEANSE THE PERI-URETHRAL AREA FIRST” Fig. 20 shows an instruction “UTILIZE PROPER ASEPTIC TECHNIQUE” Figs. 1, 5, 26, 27 show a label “C) FOLEY CARE & MAINTENANCE”). 
To clarify, this rejection cites the embodiment of Figs. 1, 5, 19, 20, 26 and 27 which include a sequence of instructions A, B, C. These instructions are revealed 

Regarding claim 13, Glithero discloses a method of intermittent self-catheterization training (¶ [0009], methods of catheterization and use of a catheterization package and/or catheterization tray; ¶ [0013], a method of catheterizing a patient comprises providing a catheterization package having a catheterization tray), comprising 
providing user with a supply of training catheter packaging assemblies (¶ [0030] FIG. 9 … the sides providing for easy viewing even if the catheterization package were in a stack of other catheterization packages; ¶ [0116], Accordingly, anyway you stock the catheterization package, you can see the label. Further, multiple catheterization packages may be stacked on top of each other; ¶ [0074], the medical procedure package may be a catheterization package that includes one or more catheterization trays therein); 
wherein the training catheter packaging assemblies reveal step-by-step instructions as the user opens the packaging assembly (Fig. 19 shows an instruction “A) STOP! CLEANSE THE PERI-URETHRAL AREA FIRST” Fig. 20 shows an instruction “UTILIZE PROPER ASEPTIC TECHNIQUE” Figs. 1, 5, 26, 27 show a label “C) FOLEY CARE & MAINTENANCE”). 
Regarding the limitation of a training catheter packaging assembly, Glithero discloses an assembly including a catheter plus accessories useful during a catheterization procedure. The catheter and its associated accessories can be used 

Regarding claims 2-8 and 11, Glithero discloses a packaging assembly further including a plurality of panels that display the step-by-step instructions (¶ [0114], the label may include instruction(s) 40; ¶ [0118], directions for use document 68; ¶ [0119], patient sheet/pamphlet 70; ¶ [0121], a perineal care (or peri-care) packet or kit 74 
wherein the plurality of panels are superimposed one atop of the other; and are sequentially arranged in the order of the step-by-step instructions with one or more instructions on a top panel and subsequent instructions being on a lower panel; the panels being moveable relative to succeeding panels to sequentially reveal steps of the step-by-step instructions (¶ [0118], when the label is removed from the catheterization packages shown in FIGS. 9-11, detailed instructions for catheterization or the directions for use document 68 of the catheterization package or tray may be revealed as shown, for example, in FIG. 13; ¶ [0121], After removing the detailed instructions 68 and the insert sheet 72 from the catheterization package, a perineal care (or peri-care) packet or kit 74 is revealed; ¶ [0124], Each of these stages is denoted on the instructions/ procedural indicators and/or other materials with a large “A” “B” or “C” to signify the different main stages; ¶ [0125] After removing and using the peri-care kit, a belly band/indicator wrapper 46 may be revealed as shown in FIG. 20); 
wherein at least one panel is moveable relative to a succeeding panel to expose a device that assists in the use of the catheter (¶ [0121], After removing the detailed 
wherein the device is an infection prevention device, wherein the device is an antiseptic wipe (¶ [0145], The perineal care packet or kit 74 may include … moist towelettes 78 (e.g., a package of castile soap towelettes)); 
wherein a device necessary to execute a step of the medical procedure is simultaneously presented with the panel displaying the instructions for the associated step (Fig. 19 shows the instruction “A) STOP! CLEANSE THE PERI-URETHRAL AREA FIRST” while simultaneously presenting, hand sanitizer 76 and moist towelettes 78); 
wherein at least one panel provides instructions for multiple steps (Fig. 19 shows four illustrations along with captions); 
wherein the package is generally rectangular and defines a cavity for the catheter (¶ [0073], a generally rectangular medical procedure tray; ¶ [0077], in FIGS. 1-5, the catheterization tray may include: a main compartment 1).  

Regarding claims 14 and 15, Glithero discloses a method that provides a plurality of packaged catheter assemblies (¶ [0030] a stack of other catheterization packages; ¶ [0116], multiple catheterization packages may be stacked on top of each other). 
Regarding the limitations of a defined packaging assembly and everyday use catheter packaging assemblies, these claims have been rejected under 35 USC 112(b) as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glithero; Jason I. et al. (US 20160228676 A1).
Regarding claim 9, Glithero discloses a panel that is peelable in a longitudinal direction (¶ [0148], Moreover, the container 110 may include a peelable side 111, which may be detached from a non-peelable side 112 to form an opening in the container 110 (container 60 above may have similar features and properties); ¶ [0190], at least a 
A skilled artisan would have been able to combine features from various embodiments of Glithero in order to provide one or more panels that are peelable in a longitudinal direction. For example, Glithero shows that the external container 110 includes a peelable side 110 (Fig. 30A), and the inner tray also includes a peelable cover (Fig. 31A, compartment 210).
One would be motivated to modify Glithero to include the peelable panels since they maintain components in designated compartments, and also exclude contaminants. Therefore, it would have been obvious to provide an embodiment with peelable panels from Figs. 30A and 31A in order to organize the packaging assembly and protect it from contamination. 

Claims 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glithero; Jason I. et al. (US 20160228676 A1) in view of Miceli; David A. et al. (US 9427377 B1).
Regarding claims 10, 12 and 17, Glithero lacks a machine readable code. Miceli discloses a packaging assembly including one or more machine readable codes associated with an instruction panel (col. 12, lines 15-35, The promotional information 72 may include information directed to the dispensing pharmacy such as promotional messages regarding goods and services offered by the pharmacy, QR codes directing the user to the pharmacy's website, etc. and/or the promotional information could be directed to goods and services offered by unrelated third parties). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyers; Rodney M.	US 3347358 A
Koppel; Margaret G.	US 2874707 A
Evert; John R.	US 20120025511 A1
Mason; George Martin et al.	US 20140069950 A1
Mackie, Robert W. JR.	US 20040168951 A1
Brinker; Benjamin	US 20100078347 A1
Binder; Ian et al.	US 20170119487 A1
Hammond, David A.	US 20020104774 A1
Terhune; Joanna et al.	US 20170239144 A1
Turturro; Michael et al.	US 20170296283 A1
Lockwood; Robert et al.	US 20110232234 A1
Wingert; William P.	US 20090126743 A1
Danchisin; Jennifer E. et al.	US 20130037440 A1
Upchurch; Guy et al.	US 20150014203 A1
Weinstein; Robert E. et al.	US 5941241 A
ColDepietro; Ralph et al.	US 6273260 B1
Boshoff; Pieter Nico Sinclair	US 3981398 A
Dixon; Rodney D.	US 5836451 A

Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781